Citation Nr: 1537935	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

Entitlement to service connection for gout, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement (NOD) in April 2010, a statement of the case (SOC) was issued in November 2012, and a VA Form 9 was received in November 2012.

The Board notes that the November 2012 Statement of the Case (SOC) identifies the March 2010 rating decision, in which the RO reopened and continued its June 2009 denial of service connection for hypertension, as the rating action on appeal.  However, when new and material evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2007); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011).  In the instant case, the Veteran submitted medical records one month after the June 2009 rating decision in July 2009, and said evidence indicates a current diagnosis of hypertension.  Therefore, the Secretary can be deemed to have constructive knowledge of the VA medical records under the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, finality has not attached and this appeal stems from the June 2009 rating decision.

The Veteran was afforded the opportunity to provide testimony to the Board at a videoconference hearing before the undersigned in April 2015.  A transcript of the hearing is currently of record.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issue of entitlement to service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not causally or etiologically due to service, to include exposure to herbicides.


CONCLUSION OF LAW


The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2008 and July 2009 which fully addressed the entire notice element and were sent prior to the initial regional office decisions in this matter.  The letters informed him of what evidence was required to substantiate his claim, and for direct service connection in general) and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2008 and July 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, and post-service VA and private treatment records pertinent to the issues on appeal.  VBMS and Virtual VA records have been reviewed.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  

The Board notes that the Veteran was not afforded a VA examination for his hypertension, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79   (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran's hypertension may be related to service.  The Veteran himself has provided statements that the disorder is related to service; however, as he is not competent to provide evidence of a diagnosis or etiology of a condition such as hypertension, the record is silent for a nexus between the Veteran's disorder and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279   (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim for hypertension.  Therefore, available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence.

Furthermore, the Veteran was afforded a Board hearing in April 2015.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as entitlement to service connection for hypertension.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veteran Services.  Id.  The VLJ noted the purpose of the hearing ("what was going on in service as it pertained to...your blood pressure readings").  Id. at 3.  The VLJ also stated the element of the claims that was lacking to substantiate the claim for benefits ("whether or not...there's information that establishes a medical link between each of the conditions in your period of service").  Id. at 3.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

The Veteran seeks service connection for hypertension, to include as due to exposure for herbicides.  Exposure to herbicides has been conceded as the Veteran has combat duty experience in country in the Republic of Vietnam.  See DD214 ("Vietnam Cross of Gallantry w/Palm...Vietnam Service from 19 Feb 69-19 Feb 70.")

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including cardiovascular renal disease, such as hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) . 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran, who, during active military, naval, or air service, served in Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. 
 § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. 
 § 3.309(e).  Hypertension is not listed under the list of diseases presumed based on exposure to herbicides in service.  38 C.F.R. § 3.309(e). 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for any disability not specified.  See Notice, 72 Fed.Reg. 32395 -407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Facts & Analysis

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. 
 § 4.104, Diagnostic Code 7101.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309(e).  Importantly, hypertension is not a presumptive condition.  Therefore, it may not be presumed to have incurred during service as a result of exposure to herbicides.  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, the Board will continue to address direct service connection.

As noted previously, service connection may also be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, including hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection can also be established is a disorder is caused by or aggravated by a service-connected disability. 

The Veteran's service treatment records do not show treatment for, or a diagnosis of hypertension.  The enlistment examination from November 1967 did not note a diagnosis of hypertension and the Veteran's blood pressure was within normal range.  Similarly, the Veteran's separation examination from September 1970 does not indicate a diagnosis of hypertension and his blood pressure was within normal limits.  Regarding his separation examination, the Veteran contends that his discharge was delayed five days from the 15th of November to the 20th of November "because of [his] high blood pressure."  See Board transcript p. 9.  The Board notes that the evidence of record is silent as to this event's occurrence.  Moreover, the Veteran indicated in a signed statement dated November 20, 1970, that there had been no change in his medical condition since his last separation examination.  See November 1970 Statement of Medical Condition.  

As for the post-service medical evidence, the Veteran presented for reserve duty medical examinations in 1974, 1976, 1978, 1982, 1987 and 1992.  The Veteran's 1974 and 1976 examinations do not report anything of note regarding the Veteran's cardiovascular system, and reflect respective readings of 135/80 and 136/80.  See September 1974 Report of Medical Examination; see also April 1976 Report of Medical Examination.  On his May 1978 report of medical history, the Veteran indicated that he had high blood pressure, and the subsequent examination noted a reading of 144/90.  See May 1978 Report of Medical Examination.  The Veteran sought treatment for high blood pressure during reserve duty in August 1982, where a reading of 150/100 was recorded and he informed the physician that he is treated for this condition at home with medication.  See August 1982 Chronological Record of Medical Care.  The Veteran also reported "high blood pressure in the past" during his November 1982 report of medical history, and the subsequent examination reflected a reading of 138/84.  See November 1982 Report of Medical Examination.  An Army Reserve service treatment record from June 1984 indicated that the Veteran's blood pressure was to be checked due to dizziness complaints, and the January 1987 examination reflects the first diagnosis of hypertension present in the record.  See January 1987 Report of Medical Examination ("#30 Hypertension, normally controlled with medication."). 

VAMC and private treatment records dated between 1998 and 2014 indicate that the Veteran has had a history of hypertension, and is currently taking medication for its control.  See November 2004 VAMC primary care physician note ("hx HTN...Felodipine...one tablet by mouth every day...for blood pressure."); see also January 2009 Columbus Family Practice Center note ("BP sitting: 151/89...Problem #2 Hypertension...refilled amlodipine and advised to take it daily.")  In February 2014, the Veteran was seen at a VAMC for his hypertension, and the treating examiner noted that the Veteran was "diagnosed with hypertension in the 1970's [with] strict medication adherence."  See February 2014 VAMC SO Note. 

The Board finds that the claim must be denied.  The Veteran was not treated for hypertension during service, nor was this condition noted upon separation from service.  Therefore, hypertension is not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of hypertension is dated in 1978.  This is approximately eight years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, continuity cannot be established.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has hypertension as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of hypertension.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the Board notes the Veteran's contention that his "hypertension was diagnosed within 12 months of my Active Army Discharge on 20, November 1970.  I was prescribed High Blood Pressure Medication in that timeframe at Bagwell Pharmacy in Columbus, Georgia."  See December 2012 Form 9.  However, the evidence of record is at a variance with this contention, as post-service Army Reserve examinations in 1974 and 1976 do not reflect elevated blood pressure readings or any diagnosis of hypertension.  See September 1974 Report of Medical Examination; see also April 1976 Report of Medical Examination.  Moreover, the Veteran indicated "don't know" in his self-reported medical history in September 1974 and April 1976, and did not affirmatively indicate "yes" to the question of high blood pressure until a May 1978 examination.  See Id.; see also May 1978 Report of Medical History.  Accordingly, the Board finds that there exists no evidence sufficient to establish the Veteran's current diagnosis of hypertension was manifested in service or medically related to his active duty service. 

The Board does not dispute the fact that the Veteran is diagnosed with hypertension. However, because of the absence of a medical nexus between his diagnosis and his time in service the Board finds that the evidence is against a grant of service connection. 

In summary, the weight of the evidence reflects that the Veteran developed his hypertension years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran seeks entitlement to service connection for gout, to include as due to exposure to herbicides.  The Veteran has asserted that the "complaints of my pain in my knees and feet" during his active duty and Reserve service were the "undiagnosed appearance" of his current gout disorder.  See December 2012 VA Form 9; see also June 2004 VAMC Physician Note Primary Care ("gout attack on left knee"); February 2012 VAMC Radiologist Report ("history of gout now with acute onset knee pain that is limited to medial right knee.")

Under 38 U.S.C.A. § 1154(b) , where a veteran "engaged in combat with the enemy in active service . . . the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence of aggravation."  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The record evidence reflects that the Veteran served in country in the Republic of Vietnam from February 1969 through February 1970.  His Military Occupational Specialty (MOS) was a helicopter repairman, and his awards and decorations included the Vietnam Cross of Gallantry with Palm.  See DD214 ("67N20 UH-1 Heli Rpmn"..."Vietnam Cross of Gallantry w/Palm...Vietnam Service from 19 Feb 69-19 Feb 70").  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1154(b), and 38 C.F.R. § 3.304(d), apply in this case.

Service personnel records indicate that the Veteran was treated for "pain R[ight] thigh]" during his active duty, and self-reported upon discharge from service that he was suffering from "swollen or painful joints."  See August 1970 Chronological Record of Medical Care; see also September 1970 Report of Medical History.  The examining physician elaborated upon the Veteran's claim by noting that he had "cramps in legs" and "restricted ROM R[ight] knee."  The physician's subsequent clinical evaluation of the Veteran's lower extremities was "normal," and the Veteran affirmed the lack of any change in his condition via a signed statement dated November 20, 1970.  See November 1970 Statement of Medical Condition.  

While there is no official record of the Veteran's complaints pain in his knees and feet during service, the record evidence does indicate the Veteran's in-service reports of right knee pain and restricted range of motion and cramps in his legs.  Such evidence tends to support the Veteran's contentions and would be consistent with the circumstances, conditions, or hardships of his combat service.  See 38 U.S.C.A. § 1154(b).  Hence, the Board accepts as satisfactory lay evidence that the Veteran experienced symptoms of pain in the knees and feet, restricted motion in the right knee, and cramps in the legs during combat service.  Id.

The record evidence also indicates that the Veteran served in the Army Reserves.  The record contains physical exams and medical treatment for periods after his active service in 1970, including medical examinations in 1974, 1976, 1978, 1982, 1987, and 1992.  The 1974 Report of Medical History indicates that the Veteran had "swollen or painful joints," specifying his "knee - left." See September 1974 Report of Medical History.  The subsequent examination reports that the Veteran's lower extremities were "normal."  See September 1974 Report of Medical Examination.  The 1976, 1978, and 1982 self-reports of medical history reflect negative responses as to whether the Veteran ever had or has "swollen or painful joints."  See April 1976 Report of Medical History; May 1978 Report of Medical History; November 1982 Report of Medical History.  An Active Duty Army Reserve service treatment record from May 1985 indicates that the Veteran was seen for "left knee pain upon standing, walking, flexion, extension."  See May 1985 Chronological Record of Medical Care.  The treating physician noted that the Veteran "denies any injury" and that edema was present, as was tenderness and "weakness wt. bearing."  Id.  The January 1987 self-report indicates a positive response to the swollen or painful joint inquiry, and the Veteran stated that his "L[eft] knee painful since 1970."  See January 1987 Report of Medical Examination.  The subsequent examination of the lower extremities was "normal," but the record reflects that the Veteran followed the exam with treatment at a "leg ortho. clinic."  See January 1987 Report of Medical Examination.  

The duty to assist includes providing a medical examination and opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  The Board finds that the duty to assist has been met, and that a remand is necessary to afford the Veteran a VA examination for his gout, in order to specifically determine whether the pain in his knees and feet, decreased range of motion of his right knee, and the cramps in his legs, which have been accepted as having occurred during his active-duty combat service, and together with his recurrent complaints of left knee pain during his service in the reserves, were manifestations of, or are medically related to, any current diagnosis of gout.

Additionally, the Veteran asserts that he had undergone relevant medical treatment in 1985, but that these materials were not part of the record.  See Board hearing transcript, p. 8.  Similarly, the January 1987 report of medical history indicates that the Veteran was treated at a "leg ortho. clinic."  However, the record reflects that VA and private treatment records from 1999 to the present are associated with the file.  All VA and private treatment records dated from 1970 to the present should be procured to ensure that all available relevant evidence has been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claims file all updated and non-duplicative VA treatment records from November 1970 to present.

Additionally, in particular, attempt to obtain the Veteran's private treatment records from 1970 through 1987, where the Veteran sought treatment for joint pain, to include all non-duplicative records of Dr. Hilton E. Smith, Dr. Thomas A. Athey, and Dr. Moon.

If any such records exist, the AOJ should associate all relevant medical records with the claims file.  All efforts to obtain VA and non-VA records should be fully documented if the records are not available.  The AOJ should provide notice to the Veteran of the inability to obtain such records and allow the Veteran an opportunity to respond.

2. Schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the etiology of any current diagnosis of gout.  The claims file must be made available to the examiner for review.  The examiner must be informed that the Veteran's accounts of having experienced pain in the knees and feet, restricted motion in the right knee, and cramps in the legs, is to be accepted as satisfactory lay evidence, based on the circumstances, conditions, or hardships of the Veteran's combat service.

The examiner is to furnish an opinion with respect to the following questions:

(a) Does the Veteran currently have gout?

(b) If the answer to (a) is "Yes," is it at least as likely as not (50 percent or greater probability) that this disease was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should take into consideration (1) the Veteran's accounts of having experienced pain in the knees and feet, restricted motion in the right knee, and cramps in the legs during active duty service from February 1969 through February 1970, and (2) his symptoms of left knee pain during his service in the Army reserves.

(c) If the Veteran has gout, and given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that this disease was manifested within one year after the Veteran's discharge from service in February 1970?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completion of the above, the AOJ should re-adjudicate the issue of entitlement to service connection for gout.  If the benefit sough remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


